Citation Nr: 0808172	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-11 130A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, lower extremities.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1967 to February 
1970 and from April 1971 to August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from October 2005 and September 2006 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut.  


FINDINGS OF FACT

1.  The evidence of record does not show that the veteran has 
peripheral neuropathy of the lower extremities.

2.  The evidence of record does not show that the veteran has 
PTSD.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy, lower extremities was not incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304.

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1137, 1154(b), 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

I.  Peripheral neuropathy, lower extremities

On the June 1967 enlistment examination, the veteran noted a 
history of cramps in his legs.  Other than that, the service 
medical records are negative for any complaints, diagnosis, 
or treatment relating to peripheral neuropathy of the lower 
extremities.

The veteran asserts that he suffers from peripheral 
neuropathy of the lower extremities secondary to his service-
connected type 2 diabetes mellitus.  While the veteran is 
competent to describe his symptoms, he is not competent to 
offer medical opinions as to diagnosis or etiology with 
respect to an ailment such as peripheral neuropathy.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  In 
view of the veteran's complaints, VA scheduled the veteran 
for a VA examination in August 2005, but he failed to report 
to the examination.  Under these circumstances, the Board 
must proceed with the evidence at hand, however outdated, as 
the veteran has been given every reasonable opportunity to 
attend the scheduled examination afforded to him.  38 C.F.R. 
§ 3.655(a),(b) (2007).  There is no evidence that the veteran 
missed the examination for good cause as delineated by 
38 C.F.R. § 3.655.  While it is unclear whether the veteran 
received notice prior of the scheduled exam date, the veteran 
has reported to subsequent numerous VA medical appointments 
which concerned various medical problems, including diabetes.  
These medical records do not document any complaints or 
findings of peripheral neuropathy.

As such, the record contains no medical evidence of 
peripheral neuropathy.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Therefore, as 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and service 
connection for peripheral neuropathy of the lower extremities 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

II.  PTSD

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996).

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Souza v. Brown, 10 Vet. App. 307, 311 (1997).

In this case, the February 2007 VA examiner concluded that 
the veteran does not fully meet the criteria for PTSD.  
Instead, the VA examiner offered a diagnosis of anxiety 
disorder not otherwise specified (mixed anxiety-depressive 
disorder).  In a June 2006 letter, D.J.C., MSW, LCSW offered 
the opinion that the veteran meets the criteria for PTSD.  
However, Mr. D.J.C. is a social worker, not a physician, 
psychiatrist, or psychologist.  The Board therefore gives Mr. 
D.J.C.'s opinion less deference than that provided by the VA 
examiner.  Also in June 2006, VA treatment records show 
diagnoses of PTSD, depression, alcohol dependence (in full 
sustained remission), and nicotine dependence.  These 
diagnoses were made by Lisa M. Frantsve, PhD.  Dr. Frantsve 
questioned whether the veteran was a reliable historian when 
reporting his symptoms.  In addition, it is not clear whether 
Dr. Frantsve's PTSD diagnosis was in compliance with DSM-IV.  
For all of these reasons, the Board assigns the most 
probative weight to the February 2007 VA examination and 
finds no current diagnosis of PTSD.   

Because the Board finds no current diagnosis of PTSD, the 
claim of service connection for PTSD must be denied.  See 
Brammer, 3 Vet. App. at 225, Rabideau, 2 Vet. App. at 143- 
44.  The Board further notes that without a current diagnosis 
of PTSD, additional development for the purpose of verifying 
the veteran's stressors is not warranted under 38 C.F.R. 
§ 3.304(f).  Therefore, as the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and service connection for PTSD must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in July 2005 and February 2006 of the information and 
evidence needed to substantiate and complete claims for 
service connection, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim and by 
conducting a VA examination for PTSD.  VA scheduled an 
examination for peripheral neuropathy in August 2005, but the 
veteran failed to appear.  In this regard, the Board observes 
that VA's duty to assist is not a one-way street; the veteran 
also has an obligation to assist in the adjudication of his 
claim.   See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  VA sent the veteran a PTSD 
questionnaire on more than one occasion, but the veteran 
never completed it.  Therefore, VA was unable to attempt 
verification of stressors.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection until March 2006.  
However, there is no prejudice to the veteran in proceeding 
with the issuance of a final decision despite VA's failure to 
provide more timely notice, as his claim for service 
connection are being denied.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

	

ORDER

Entitlement to service connection for peripheral neuropathy, 
lower extremities is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


